 Case 3:17-cv-02335-GPC-MDD Document 208 Filed 08/16/19 PageID.10194 Page 1 of 6



 1   GREENBERG TRAURIG, LLP
 2   Rick L. Shackelford (SBN 151262)
     Adam Siegler (SBN 116233)
 3   1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Fax: 310-586-7800
 5   Email: ShackelfordR@gtlaw.com
 6            SieglerA@gtlaw.com

 7   Attorneys for Defendants
     Ocean Spray Cranberries, Inc. and Arnold Worldwide, LLC
 8

 9

10                            UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12

13   CRYSTAL HILSLEY, on behalf of                CASE NO.: 3:17-CV-2335-GPC-MDD
14
     herself and all others similarly situated,
                                                  [Hon. Gonzalo P. Curiel]
15                       Plaintiff,
16                                      DEFENDANT OCEAN SPRAY
     v.                                 CRANBERRIES, INC.’S EVIDENTIARY
17                                      OBJECTIONS TO PLAINTIFF’S RULE
18   OCEAN SPRAY CRANBERRIES, INC.; 26(a)(3)(A) PRETRIAL DISCLOSURES
     ARNOLD WORLDWIDE LLC, and Doe
19   Defendants 1 through 5, inclusive,
20                                      Pretrial Conference: August 23, 2019
                       Defendant.       Time:                1:30 p.m.
21                                      Courtroom:           2D
22
                                                  Date of Removal:   September 19, 2017
23

24

25

26

27

28

                                                                       3:17-CV-2335
       OCEAN SPRAY’S EVIDENTIARY OBJECTIONS TO RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 208 Filed 08/16/19 PageID.10195 Page 2 of 6




 1         Defendant Ocean Spray Cranberries, Inc. (“Ocean Spray”) hereby submits these
 2   Evidentiary Objections to Plaintiff’s Rule 26(a)(3) Pretrial Disclosures [Dkt. 202]:
 3

 4               Material Objected to:                        Grounds for Objection:
 5

 6       1. Exhibit 6: “Krueger Food Laboratories, Hearsay (FRE 801, 802); Lacks
 7          Inc.’s test results of a 64-ounce bottle   foundation (FRE 602, 901).
 8          of Ocean Spray Cran-Apple”
 9
10       2. Exhibit 7: “Purchase orders showing        Hearsay (FRE 801, 802); Lacks
11          that Ocean Spray has purchased malic       foundation (FRE 602, 901); Irrelevant
12          acid from an ingredient supplier called    and cumulative as Ocean Spray will
13          Tate and Lyle”                             stipulate that it purchases artificial
14                                                     malic and fumaric acid from Tate &
15                                                     Lyle (FRE 401, 402, 403).
16

17       3. Exhibit 8: “Purchase orders showing        Hearsay (FRE 801, 802); Lacks
18          that Ocean Spray has also purchased        foundation (FRE 602, 901); Irrelevant
19          fumaric acid from Tate & Lyle.”            and cumulative as Ocean Spray will
20                                                     stipulate that it purchases artificial
21                                                     malic and fumaric acid from Tate &
22                                                     Lyle (FRE 401, 402, 403).
23

24       4. Exhibit 9: “Letter from Tate & Lyle to     Hearsay (FRE 801, 802); Lacks
25          Ocean Spray: Tate & Lyle confirms          foundation (FRE 602, 901); Irrelevant
26          that malic acid is not a natural           and cumulative as Ocean Spray will
27          product.”                                  stipulate that it purchases artificial
28
                                                   1
                                                                       3:17-CV-2335
       OCEAN SPRAY’S EVIDENTIARY OBJECTIONS TO RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 208 Filed 08/16/19 PageID.10196 Page 3 of 6




 1                                                  malic and fumaric acid from Tate &
 2                                                  Lyle (FRE 401, 402, 403).
 3

 4     5. Exhibit 10: “Letter from Tate & Lyle to Hearsay (FRE 801, 802); Lacks
 5        Ocean Spray: Tate & Lyle confirms         foundation (FRE 602, 901); Irrelevant
 6        that fumaric acid is created              and cumulative as Ocean Spray will
 7        synthetically.”                           stipulate that it purchases artificial
 8                                                  malic and fumaric acid from Tate &
 9                                                  Lyle (FRE 401, 402, 403).
10

11     6. Exhibit 11: “Letter from Tate & Lyle to Hearsay (FRE 801, 802); Lacks
12        Ocean Spray: Tate & Lyle confirms         foundation (FRE 602, 901); Irrelevant
13        that malic and fumaric acid are created   and cumulative as Ocean Spray will
14        synthetically.”                           stipulate that it purchases artificial
15                                                  malic and fumaric acid from Tate &
16                                                  Lyle (FRE 401, 402, 403).
17

18     7. Exhibit 17: “Document titled Ocean        Hearsay (FRE 801, 802); Lacks
19        Spray Cranberries, Inc. Ingredient        foundation (FRE 602, 901); Irrelevant
20        Competitive Bidding Event.”               and cumulative as Ocean Spray will
21                                                  stipulate that it purchases artificial
22                                                  malic and fumaric acid from Tate &
23                                                  Lyle (FRE 401, 402, 403).
24

25     8. Exhibit 18: “Ocean Spray and Tate &       Hearsay (FRE 801, 802); Lacks
26        Lyle Contract.”                           foundation (FRE 602, 901); Irrelevant
27                                                  and cumulative as Ocean Spray will
28
                                               2
                                                                     3:17-CV-2335
     OCEAN SPRAY’S EVIDENTIARY OBJECTIONS TO RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 208 Filed 08/16/19 PageID.10197 Page 4 of 6




 1                                                    stipulate that it purchases artificial
 2                                                    malic and fumaric acid from Tate &
 3                                                    Lyle (FRE 401, 402, 403).
 4

 5     9. Exhibit 33: “Tate & Lyle documents.”        Hearsay (FRE 801, 802); Lacks
 6                                                    foundation (FRE 602, 901); Irrelevant
 7                                                    and cumulative as Ocean Spray will
 8                                                    stipulate that it purchases artificial
 9                                                    malic and fumaric acid from Tate &
10                                                    Lyle (FRE 401, 402, 403).
11

12     10.Exhibit 23: “Retail sales data of Ocean     Hearsay (FRE 801, 802); Lacks
13        Spray products produced by                  foundation (FRE 602, 901).
14        Information Resources, Inc”
15

16     11.Exhibit 24: “Document titled                Hearsay (FRE 801, 802); Lacks
17        California Walmart Sales Data (1/1/11       foundation (FRE 602, 901).
18        - 1/14/19)”
19

20     12.Exhibit 25: “Samples of aqueous             Hearsay (FRE 801, 802); Lacks
21        solutions of water with malic acid          foundation (FRE 602, 901); Irrelevant
22        and/or fumaric acid and/or natural          (FRE 401, 402); Evidentiary value
23        flavors and/or fruit juice or fruit juice   substantially outweighed by danger of
24        concentrates and/or added sugars            confusing issues, misleading jurors,
25        and/or other organic acids, and             and/or wasting time (FRE 403);
26        containers thereof, along with              Exceeds scope of expert report;
27        measuring and testing equipment.”
28
                                                  3
                                                                     3:17-CV-2335
     OCEAN SPRAY’S EVIDENTIARY OBJECTIONS TO RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 208 Filed 08/16/19 PageID.10198 Page 5 of 6




 1                                                    Improper experimentation involving
 2                                                    jurors and witness as participants.
 3

 4     13.Exhibit 26: “Snyder Communications,         Hearsay (FRE 801, 802); Lacks
 5        Inc.’s Form 10-K.”                          foundation (FRE 602, 901); Irrelevant
 6                                                    (FRE 401, 402).
 7

 8     14.Exhibit 27: “Havas 2015 Annual              Hearsay (FRE 801, 802); Lacks
 9        Financial Report.”                          foundation (FRE 602, 901); Irrelevant
10                                                    (FRE 401, 402).
11

12     15.Exhibit 34: “Expert Report of               Hearsay (FRE 801, 802).
13        Plaintiff’s expert Dr. George E. Belch.”
14

15     16.Exhibit 35: “Supplemental Expert            Hearsay (FRE 801, 802).
16        Report of Plaintiff’s expert Dr. George
17        E. Belch.”
18

19     17.Exhibit 36: “Expert Report of               Hearsay (FRE 801, 802).
20        Plaintiff’s expert Dr. Alan Goedde.”
21

22     18. Exhibit 37: “Supplemental Expert           Hearsay (FRE 801, 802).
23        Report of Plaintiff’s expert Dr. Alan
24        Goedde.”
25

26

27

28
                                                  4
                                                                     3:17-CV-2335
     OCEAN SPRAY’S EVIDENTIARY OBJECTIONS TO RULE 26(A)(3) PRETRIAL DISCLOSURES
 Case 3:17-cv-02335-GPC-MDD Document 208 Filed 08/16/19 PageID.10199 Page 6 of 6




 1
        19. Exhibit 38: “Second Supplemental          Hearsay (FRE 801, 802).
 2
           Expert Report of Plaintiff’s expert Dr.
 3
           Alan Goedde.”
 4

 5
        20. Exhibit 39: “Expert Report of             Hearsay (FRE 801, 802).
 6
           Plaintiff’s expert Dr. Laszlo Somogyi.”
 7

 8
        21. Exhibit 40: “Rebuttal Expert Report of Hearsay (FRE 801, 802).
 9
           Plaintiff’s expert Dr. Henry Chin.”
10

11

12

13   Dated: August 16, 2019                 Respectfully submitted,
14
                                            GREENBERG TRAURIG, LLP
15

16                                          By: Rick Shackelford
17
                                              Rick L. Shackelford
                                              Adam Siegler
18                                          Attorneys for Defendants
19                                          Ocean Spray Cranberries, Inc. and
                                            Arnold Worldwide, LLC
20

21

22

23

24

25

26

27

28
                                                 5
                                                                       3:17-CV-2335
       OCEAN SPRAY’S EVIDENTIARY OBJECTIONS TO RULE 26(A)(3) PRETRIAL DISCLOSURES
